Exhibit 10.03

AMENDMENT TO OFFER LETTER

Effective December 31, 2008

Office Depot, Inc., a Delaware corporation (“Company”), set out the terms of its
offer of employment to the executive named below (“Executive”) pursuant to a
letter with the date specified below (“Offer Letter”). The Company and the
Executive desire to amend the severance provisions of the Offer Letter
(“Amendment”) in order to evidence documentary compliance with Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulatory guidance
thereunder, effective on the date specified above.

Executive: Michael D. Newman

Date of Offer Letter: August 22, 2008

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. With respect to any quoted language herein, which shall be inserted into your
Offer Letter, the parties intend for said quoted language to control to the
extent that there is any conflict with the language in the original Offer
Letter.

2. The Starting Bonus specified in the Offer Letter and all payments related to
such Starting Bonus were completed on or about December 12, 2008.

3. The section of the Offer Letter entitled “Employment at Will; Severance” is
amended to read as follows:

 

“Employment at

Will/Severance

   All employment with Office Depot is at will, and nothing herein shall be
construed to constitute an employment agreement or deemed a guarantee of
continued employment. In the event that you are terminated due to no fault of
your own, the Company will pay to you, less applicable taxes and other
deductions required by law, the sum of (i) 18 months of your base salary at the
rate in effect on the date of your employment termination, (ii) 18 times the
difference between the Company’s monthly COBRA charge on your date of employment
termination for the type of Company-provided group health plan coverage in
effect for you on that date and the applicable active employee charge for such
coverage, (iii) a pro-rata bonus under the Company’s annual bonus plan for the
year in which the termination occurs calculated at the earned rate, and (iv) a
bonus calculated at “target” under the Company’s annual bonus plan for the
calendar year prior to the year of termination to the extent unpaid at the date
of termination. The Company must deliver to you a customary release agreement
(the “Release”)   



--------------------------------------------------------------------------------

   within seven days following the date of your employment termination. As a
condition to receipt of the severance benefits specified in this section, you
must (A) sign the Release and return the signed Release to the Company within
the time period prescribed in the Release (which will not be more than 45 days
after the Company delivers the Release to you), and (B) not revoke the Release
within any seven-day revocation period that applies to you under the Age
Discrimination in Employment Act of 1967, as amended; the total period of time
described in (A) and (B) above is the “Release Period.” The Company will pay the
severance benefits specified in clauses (i), (ii) and (iv) of this section to
you in a lump sum within 15 days following the expiration of the Release Period.
In the event you decline or fail for any reason to timely execute and deliver
the Release or you revoke the Release, then you will not be entitled to the
severance benefits specified in this section. The Company will pay the severance
benefit specified in clause (iii) above at the later of the date on which
bonuses are paid to other senior executives for such year (but not later than
two and one-half months after the last day of such year) or the date specified
in the immediately prior sentence. Unless otherwise agreed to in writing by
Office Dept, the severance benefits specified in this section shall be in lieu
of any severance payment or benefit under any Office Depot severance plan,
policy, program or practice (whether written or unwritten) and, therefore, such
severance benefits shall be the exclusive source of any severance benefits. In
addition, on or about your state date, you will be provided a Change in Control
Agreement which provides for severance in the event that you are involuntarily
terminated following a Change in Control, as defined therein.”

4. The following new section entitled “Tax Treatment” is hereby inserted at the
end of the Offer Letter:

 

“Tax Treatment:    This letter will be construed and administered to preserve
the exemption from Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance thereunder (“Section 409A”) of payments that qualify
as short-term deferrals pursuant to Treas. Reg. §1.409A-1(b)(4) or that qualify
for the two-times compensation exemption of Treas. Reg. §1.409A-1(b)(9)(iii).
With respect to other amounts that are subject to Section 409A, it is intended,
and this letter will be so construed, that any such amounts payable under this
letter and the Company’s and your exercise of authority or discretion hereunder
shall comply with the provisions of Section 409A so as not to subject you to the
payment of interest and additional tax that may be imposed under Section 409A.
You acknowledge and agree that the Company has made no representation to you as
to the tax treatment of the compensation and benefits provided pursuant to this
letter and that you are solely responsible for all taxes due with respect to
such compensation and benefits.”

 

2



--------------------------------------------------------------------------------

* * * * *

 

Office Depot, Inc. By:     Name:     Title:    

 

Agreed to and Accepted by Executive    Mike Newman Date: December 17, 2008

 

3